Name: Commission Regulation (EEC) No 2260/92 of 14 September 1992 amending Regulations (EEC) No 1912/92 and (EEC) No 1913/92 laying down detailed implementing rules for the specific measures for supplying the Canary Islands and the Azores and Madeira with products from the beef and veal sector
 Type: Regulation
 Subject Matter: regions of EU Member States;  animal product;  trade;  tariff policy
 Date Published: nan

 Avis juridique important|31992R2660Commission Regulation (EEC) No 2260/92 of 14 September 1992 amending Regulations (EEC) No 1912/92 and (EEC) No 1913/92 laying down detailed implementing rules for the specific measures for supplying the Canary Islands and the Azores and Madeira with products from the beef and veal sector Official Journal L 270 , 15/09/1992 P. 0005 - 0005COMMISSION REGULATION (EEC) No 2660/92 of 14 September 1992 amending Regulations (EEC) No 1912/92 and (EEC) No 1913/92 laying down detailed implementing rules for the specific measures for supplying the Canary Islands and the Azores and Madeira with products from the beef and veal sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulations (EEC) No 1601/92 (1) and (EEC) No 1600/92 (2) introducing specific measures respectively for the Canary Islands and the Azores and Madeira concerning certain agricultural products, and in particular Article 3 (4) thereof, Whereas in order to meet the special conditions stipulated for certain qualities of beef and veal in receipt of Community aid for delivery to the Canary Islands and to the Azores and Madeira the Member States should have the possibility of taking the necessary measures to this end; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 The following is inserted in Regulations (EEC) No 1912/92 (3) and (EEC) No 1913/92 (4): 'Article 9a The Member States may, as necessary, designate a body to be responsible for monitoring compliance with the conditions set out in this Regulation in application of the footnotes in Regulation (EEC) No 3846/87.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 September 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 173, 27. 6. 1992, p. 13. (2) OJ No L 173, 27. 6. 1992, p. 1. (3) OJ No L 192, 11. 7. 1992, p. 31. (4) OJ No L 192, 11. 7. 1992, p. 35.